Citation Nr: 0613379	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  01-08 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diverticulitis, post 
hemicoloectomy.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the veteran's claim of entitlement 
to service connection for diverticulitis, post 
hemicoloectomy.  A hearing before the undersigned Veterans 
Law Judge at the RO (i.e. a travel board hearing) was held in 
January 2005.  This issue was remanded for further 
development in April 2005.  That development having been 
completed, this claim now returns before the Board.


FINDINGS OF FACT

Diverticulitis was first diagnosed many years after service; 
the preponderance of the evidence of record does not link 
this condition to service.


CONCLUSION OF LAW

Diverticulitis, post hemicoloectomy, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2001 and 
February 2004.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Although an attempt was made to obtain the 
veteran's Social Security records, the Social Security 
Administration informed VA that those records had been 
destroyed and were therefore unavailable.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As this claim is being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
diverticulitis, post hemicoloectomy.  In this regard, the 
Board notes that there is no question that the veteran 
currently has the claimed disability.  Numerous VA treatment 
records show that the veteran has undergone various surgical 
procedures due to diverticulitis and Meckel's diverticulum, 
and currently has multiple gastrointestinal complaints 
related to this disability.  However, the Board finds that 
the preponderance of the evidence of record indicates that 
the veteran's gastrointestinal problems are due to his 
Meckel's diverticulum, which is not related to service, and 
which is a congenital disorder.

Reviewing the history of the veteran's gastrointestinal 
disabilities, the Board notes that the veteran testified, in 
his hearing before the undersigned Veterans Law Judge in 
January 2005, that he had stomach problems beginning during 
active military service in February 1972, and that these 
problems continued off and on throughout service.  He 
reported that he has had continued problems since service and 
was not diagnosed correctly until surgery in 1992.  Service 
medical records show that the veteran was seen with 
complaints of nausea, vomiting, and diarrhea in February 
1972, and impression was flu syndrome.  He was seen in July 
1972 for flu syndrome and in October 1972 with complaints of 
diarrhea and stomach cramps.  On examination for separation 
in August 1974, the gastrointestinal system was reported as 
normal; external hemorrhoids were noted. 

The next evidence of record indicating that the veteran was 
seen prior to service with gastrointestinal complaints is in 
outpatient treatment records dated April 1992.  In April 
1992, the veteran was seen with complaints of severe left 
lower quadrant pain.  The veteran had an abnormal CT scan, 
and underwent surgical resection of his Meckel's diverticulum 
and sigmoid colon resection in June 1992.  Since that time, 
the veteran has had continued gastrointestinal complaints 
which have been related to his diagnosis of diverticulitis 
and Meckel's diverticulum.

A December 1999 statement from a VA physician in the 
gastroenterology clinic (Dr. R.), who indicates the veteran's 
"current disability likely stems from what retrospectively 
seems to be recurrent diverticulitis which began while in the 
service in 1974" and a December 2002 statement from Dr. R. 
who indicates that "it seems likely that [the veteran] has 
had constipating irritable bowel syndrome since his time in 
the military."  The Board notes, however, that the opinions 
from Dr. R. appear to be based on history reported by the 
veteran, and did not include a review of pertinent service 
medical records.  In this regard, this examiner indicates 
that the veteran was treated in service numerous times for 
gastrointestinal complaints, which is not supported by the 
evidence of record.  The physician also indicated that he did 
not have access to the veteran's full medical records in 
rendering his opinion.  Therefore, for these reasons, and the 
reasons stated below by a VA examiner in January 2006, the 
Board finds this examiner's opinions of limited probative 
value.

A private medical report from Dr. B., dated January 2006, 
indicates that it was his opinion that the veteran's service 
time bowel problems were likely the first signs and symptoms 
of his Meckel's diverticulum, and that most of the veteran's 
current gastrointestinal problems were related either to his 
Meckel's diverticulum, Meckel's diverticulum associated 
abdominal abscess, Meckel's diverticulum associated abdominal 
surgery or post operative Meckel's diverticulum induced 
adhesions.  This examiner, citing the veteran's two instances 
in service as noted above, in February 1972 and October 1972, 
of diarrhea, cramps, nausea and vomiting, as evidence that 
the veteran had serious in service undiagnosed 
gastrointestinal complaints which resulted in several 
episodes of nausea/vomiting and/or cramps.  The physician 
indicates that he based his opinion on the fact that the 
veteran had entered service fit for duty, that he had several 
visits to medical professionals during service for 
unexplained bowel problems, that it was well known that 
Meckel's diverticulum disease, although of congenital 
origins, when it becomes symptomatic has symptoms exactly 
like the ones the veteran presented with, that Meckel's 
diverticulum has a protracted course and many times symptoms 
will appear many years before a specific diagnosis is made, 
because of the veteran's symptomatology in 1992, and because 
he did not find any other more plausible diagnosis in the 
veteran's medical records which would better explain the 
veteran's service time gastrointestinal complaints.  

The Board notes that the veteran's bowel problems in February 
1972 were explained as related to the flu, and the veteran's 
complaints in October 1972 of diarrhea and stomach cramps 
appear to have resolved with medication.  There is no 
indication that the veteran required further treatment or 
hospitalization for either period of symptomatology to 
support Dr. B's finding of the veteran being seen several 
times for "serious in service undiagnosed gastrointestinal 
complaints".  

In the report of a January 2006 VA examination, a VA examiner 
agreed with Dr. B. that the veteran's current GI symptoms 
were a result of his Meckel's diverticulum and related 
therapy.  However, the examiner at that time indicated that 
he did not think it likely that any of the veteran's 
currently diagnosed gastrointestinal disabilities were 
related to the veteran's active military service or events 
therein, and he indicated that he felt the opinions given by 
Dr. B and Dr. R were speculative.  In this regard, the 
current examiner indicates that the clinical features of 
diverticulitis include left lower quadrant abdominal pain, 
fever, and leukocytosis, with the most common physical 
examination finding being tenderness in the left lower 
quadrant.  The examiner indicated that none of these findings 
of diverticulitis were noted in the veteran's service 
military record, and that therefore Dr. R's conclusion was 
speculative.

As to a opinion from Dr. B., who indicated that the veteran's 
service time bowel problems were likely the first signs and 
symptoms of his Meckel's diverticulum, and that most of his 
current GI problems were related to Meckel's diverticulum; 
the examiner noted that the most frequent presentation of 
Meckel's diverticulum is painless GI bleeding, otherwise, the 
most likely presentation is that of intestinal obstruction.  
The examiner indicated that, in his opinion, it would be mere 
speculation to attribute the veteran's rather short lived 
self resolved symptoms recorded in his military records to 
Meckel's diverticulum.   The current examiner also indicated 
that he disagreed with Dr. B as to his findings that the 
veteran had serious in service undiagnosed GI complaints; in 
this regard, the current examiner indicated that he saw 
nothing in the veteran's service medical records that would 
be considered serious symptoms, particularly those symptoms 
that were related to a flu syndrome, and which did not 
require hospitalization, and which only required the veteran 
to be off work a day.  For these reasons, the examiner 
indicated that he disagreed with the opinions of Dr. B and 
Dr. R, and found them speculative in nature, and found it not 
likely that any of the veteran's currently diagnosed 
gastrointestinal disabilities were related to his active 
military service or events therein.  The Board finds this 
opinion from a VA examiner to be the most probative opinion 
of record, as it appears to have been based on a thorough 
review of the evidence, as the examiner has accurately cited 
the veteran's service medical records, and because the 
examiner has amply supported his opinion with detailed 
reasons and bases and cited to medical authority in support 
thereof.

The Board also points out that both Dr. B. and a VA examiner 
from January 2006 indicate that the veteran's current 
gastrointestinal complaints are related to Meckel's 
diverticulum, which is considered to be the most common 
congenital anomaly of the gastrointestinal tract.  The Board 
points out that, under 38 C.F.R. § 3.303(c) (2005), 
congenital or developmental disorders are not diseases or 
injuries for the purpose of VA disability compensation.

Statements are of record from both the veteran's sister, 
dated February 2003, and a sailor who served with him, dated 
March 2003, who both indicate that the veteran had stomach 
problems since separation from service, and these statements 
are competent in that they lend support to the veteran's 
claim of stomach discomfort since service.  However, as lay 
persons they are not competent to testify as to medical 
causation or diagnoses. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Therefore, with no evidence having been presented dated any 
earlier than eighteen years after service showing the veteran 
to have chronic gastrointestinal disability, with the 
veteran's separation examination report being negative for 
any gastrointestinal complaints, and with the preponderance 
of the competent medical evidence of record indicating that 
the veteran's symptomatology is due to Meckel's diverticulum, 
which is a congenital disorder, and which did not first 
manifest in service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for diverticulitis, post hemicoloectomy.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for diverticulitis, post 
hemicoloectomy, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


